Citation Nr: 0004485	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-39 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability, asserted to be secondary to service-connected 
disabilities.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury with scarring and instability, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury with scarring and strain, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the proximal right humerus with 
bicep weakness and atrophy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1978 to October 
1982.  

This appeal arises from a July 1995 rating action of the 
Buffalo, New York, regional office (RO).  In this decision, 
the RO denied service connection for a low back disability 
asserted to be secondary to service-connected disabilities 
and also denied increased evaluations for the veteran's 
service-connected right knee disability (evaluated as 20 
percent disabling), a left knee disability (evaluated as 
noncompensably disabling), and a right arm disorder 
(evaluated as 10 percent disabling).  These determinations 
were appealed by the veteran.  In a rating decision of May 
1997, the RO granted an increased evaluation to 10 percent 
for the veteran's left knee disorder.

In November 1997, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further evidentiary 
development.  On remand, the RO issued a supplemental 
statement of the case (SSOC) in May 1999 which noted the 
grant of an increased evaluation to 20 percent for the 
veteran's service-connected right arm disability.  In August 
1999, the RO returned the veteran's case to the Board.  


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issues on appeal has been obtained.

2.  No competent evidence has been received which associates 
any low back disability that the veteran may have (including 
any lumbosacral strain) to a service-connected disability.  

3.  The veteran's service-connected right knee disability is 
characterized by moderate instability, constant pain, 
swelling, and minimal limitation of motion even during flare-
ups.  He has not demonstrated easy fatigability or 
inconsistent efforts and has, in fact, been able to comply 
with all of the expressed exams "with good carry-through."  

4.  The veteran's service-connected left knee disability is 
characterized by slight instability, constant pain, swelling, 
and minimal limitation of motion even during flare-ups.  He 
has not demonstrated easy fatigability or inconsistent 
efforts and has, in fact, been able to comply with all of the 
expressed exams "with good carry-through."  

5.  The medical evidence of record reflects minimal 
degenerative changes in both of the veteran's knees.

6.  The veteran's service-connected right arm disability is 
characterized by constant pain, an inability to raise the arm 
above shoulder level during exacerbation of pain, moderate 
deformity of the humerus, moderate deformity of the affected 
musculature, and loss of sensation around the scars.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic low back disability, asserted to be secondary to 
service-connected disabilities is not well-grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).  

2.  An increased evaluation in excess of 20 percent disabling 
is not warranted for the service-connected residuals of a 
right knee injury with scarring and instability.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.20, 
4.40, 4.45, 4.68, 4.71, Codes 5162, 5256-5263 (1999).  See 
also VAOPGCPREC 23-97 & 9-98.

3.  An increased evaluation in excess of 10 percent disabling 
is not warranted for the service-connected residuals of a 
left knee injury with scarring and strain.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.20, 
4.40, 4.45, 4.68, 4.71, Codes 5162, 5256-5263 (1999).  See 
also VAOPGCPREC 23-97 & 9-98.

4.  An increased evaluation to 10 percent disabling, but not 
more, is warranted for the veteran's minimal degenerative 
changes of both knee joints.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.20, 4.40, 4.45, 
4.68, 4.71, Code 5003 (1999).  See also VAOPGCPREC 23-97 & 9-
98.

5.  An increased evaluation in excess of 20 percent disabling 
is not warranted for the service-connected post-operative 
residuals of a fracture of the proximal right humerus with 
bicep weakness and atrophy.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.20, 4.40, 4.45, 4.68, 
4.71, Codes 5201, 5202, 5305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1983, the veteran filed claims with the United 
States (U. S.) Department of Veterans Affairs (VA) for 
service connection for right arm and bilateral knee 
disabilities.  Attached to this claim were part of the 
veteran's service medical records.  These records did not 
include an entrance examination.  A medical record of March 
1981 indicated that the veteran had fallen from a 50 foot 
crane and sustained right arm, bilateral knee, and concussive 
injuries.  An examination of May 1981 conducted for a U. S. 
Navy Medical Board noted diagnoses for fracture of the right 
humerus and healed lacerations of both knees.  There were no 
abnormalities shown with regard to the veteran's back or 
spine.  The veteran was released for six months limited duty.

A second set of service medical records was received from the 
U. S. Navy in October 1983.  Another physical examination was 
conducted for a Medical Board in September 1982.  It was 
reported that since the last Medical Board proceeding, the 
veteran had undergone surgery to repair his right arm and 
subsequent physical therapy.  The final diagnoses were a 
healed fracture of the right humerus and a ruptured posterior 
cruciate ligament in the right knee.  There were no findings 
made regarding the veteran's back or spine.

The veteran was afforded a series of VA physical examinations 
in October 1983.  His complaints included pain in his lower 
hips and back.  None of the examinations reported any 
abnormalities with the veteran's low back.

By rating decision of February 1984, the RO granted service 
connection for residuals of a right knee injury with scarring 
and instability, residuals of a left knee injury with 
scarring and strain, residuals of a post-operative fracture 
of the proximal right humerus, and a donor site scar on the 
left iliac crest.  It was reported by the RO that the iliac 
scar was the result of the veteran's in-service surgery for a 
donor bone graft from his iliac spine used to repair his 
right humerus.  The veteran's right knee disability was 
evaluated as 20 percent disabling under the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 
5257 effective from October 1982.  His left knee and right 
arm disabilities were both evaluated as noncompensable under 
Codes 5257 and 5202, respectively, effective from October 
1982.

In November 1985, the veteran was provided VA orthopedic and 
neurological examinations.  He did not complain of any low 
back disorders or symptoms on these examinations, nor did the 
examiners report any abnormalities with his low back.  By 
rating decision of late November 1985, the RO confirmed and 
continued the veteran's disability evaluations.

VA neurological and orthopedic examinations were again 
provided to the veteran in March 1988.  The examination 
reports failed to note any abnormalities with the veteran's 
back.  In a rating decision of May 1988, the RO continued and 
confirmed the veteran's service-connected evaluations, except 
for the evaluation of his right arm disability.  This 
disorder's evaluation was increased to 10 percent disabling 
effective from January 1988 under Codes 5202 and 5305.

The VA provided the veteran with neurological and orthopedic 
examinations in June 1990.  He complained of low back pain.  
No findings or diagnosis was noted on the examination 
reports.  By rating decision of September 1990, the RO 
confirmed and continued the veteran's previous disability 
evaluations.

In September 1994, the veteran filed a claim for increased 
evaluations for his bilateral knee and right arm 
disabilities.  He also filed a claim for service connection 
for his low back pain.  The RO sent a letter to the veteran 
in December 1994 requesting that he submit evidence that his 
claimed low back disability was incurred in military service 
or aggravated by a service-connected disability.  He was 
informed that his failure to submit this type of evidence 
could have an adverse effect on his claim.

The veteran's VA outpatient records dated from September to 
November 1994 were associated with his claims file in 
December 1994.  In September 1994, the veteran complained of 
back pain.  He asserted that when he had fallen off a crane 
during his military service a waist safety line snapped and 
jerked him.  The veteran alleged that his back pain had 
started at that point and had become progressively worse 
since then.  He also complained of increased knee pain that 
was aggravated by prolonged standing, walking, and weight 
lifting.  The impression was chronic pain.

A series of VA radiological studies were conducted in 
September 1994.  A bilateral knee X-ray revealed a left knee 
within normal limits.  The right knee had calcification 
adjacent to the right medical femoral condyle that may 
represent an old medial collateral ligament injury.  There 
was also very early evidence for osteophyte formation 
consistent with minimal degenerative change in the 
anteromedial area of the right medial tibial plateau.  A 
lumbosacral X-ray was found to be unremarkable except for a 
deformity of the left iliac wing.  The radiologist opined 
that this appeared to be old and could be post-traumatic or 
post-operative in origin.

A VA outpatient examination of November 1994 found right knee 
laxity in the anterior cruciate ligament and the 
medial/lateral collateral ligament.  The left knee had no 
laxity.  There was full range of motion in both knees.  The 
impressions were chronic low back and left knee pain, right 
knee laxity, and no signs of acute radiculopathy.

By rating decision of July 1995, the RO denied service 
connection for a low back disability, asserted to be 
secondary to service-connected disabilities.  It was 
determined that there was no medical evidence to establish a 
connection between the veteran's current low back disorder 
and his service-connected disabilities.  The RO, therefore, 
determined that this service connection claim was not well-
grounded.  The RO also determined that increased evaluations 
were not warranted for the veteran's service-connected right 
arm and bilateral knee disabilities.  The veteran timely 
appealed this decision.  

In a letter of September 1995, the RO requested that the 
veteran submit lay and medical evidence to corroborate his 
claim of increased severity in his service-connected 
disabilities.  He was informed that his failure to submit 
this type of evidence could have an adverse effect on his 
claims.  In his substantive appeal of October 1995, the 
veteran claimed that his service-connected left knee 
disability was of a severe nature.  He alleged that if he 
squatted, his left knee disorder prevented him for standing 
up.  It was contended that the arthritis noted on X-ray of 
his right knee entitled him compensation in excess of 20 
percent disabling.  The veteran claimed that his low back 
disability had been aggravated by his service-connected 
bilateral knee disabilities.  He alleged that he had severe 
pain in his low back that radiated into his feet and that if 
he sat for more than 30 minutes his feet would go numb.  

VA outpatient records dated from September to November 1994 
were associated with the claims file in March 1996.  Most of 
these records were duplicates of records received in December 
1994.  However, an undated outpatient record reported that 
the veteran was only employed on a part-time basis due to his 
pain.  On examination, the veteran's back was tender on the 
left trapezius and on the mid/lower paraspinal muscles.  The 
veteran was reported to experience pain across his lower back 
with forward bending and lateral movement.  There was laxity 
in the front and back of the right knee.  No effusion, 
warmth, or erythema was found in either knee.  Bilateral 
crepitus was noted in the knees.  Straight leg raises were 
negative, motor strength was equal and within normal limits, 
and sensation was normal.

Additional VA medical records dated from March to July 1996 
were incorporated into the claims file in September 1996.  A 
left knee X-ray of March 1996 found a small bony density 
anterior and superior to the patella.  It opined that this 
finding may represent a small spur at the patellar tendon 
insertion, but no obvious arthritic changes were visualized.  
An outpatient record of July 1996 reported the veteran's 
complaint of feelings of constant instability in both knees.  
He claimed that his bilateral knee pain limited his ability 
to walk, stand, run, and participate in sports and activities 
he had previously enjoyed.  The veteran acknowledged that he 
currently biked for exercise.  He also claimed to experience 
back pain.  On examination, there was no joint deformity or 
effusion.  The veteran was positive for focal tenderness over 
the medical and lateral collateral ligaments in the right 
knee.  However, there was no focal tenderness over the 
vertebral column and sacroiliac joint.  Full range of motion 
was noted in both lower extremities, but there was joint 
laxity in the anterior/posterior and medial/lateral ligaments 
of both knees.  There were no sensation deficits; motor 
strength was "4+" on a scale from one to five in the lower 
extremities; and reflexes were "2+", equal, and 
symmetrical.  The impressions were unstable right knee and 
chronic low back pain.  

An outpatient record of June 1996 noted the veteran's claim 
that he had injured his back when he fell off a crane during 
his military service and again in a motorcycle accident 
earlier in June 1996.  It was asserted that the private 
hospital that X-rayed his low back after the motorcycle 
accident found nothing wrong with his lumbar spine except an 
old "wedge" fracture.  The veteran claimed that he had 
experienced intermittent back problems since his crane 
accident in the military.  The impression was lumbosacral 
strain and to rule out herniated nucleus pulposus.

The veteran was afforded a series of VA examinations in 
November 1996.  The VA orthopedic examination noted that the 
veteran was right-handed.  He complained of limitation of 
motion in his right arm and problems with his knees during 
changes in the weather.  On examination, the veteran's gait 
was normal.  The scars on the right arm were well-healed and 
non-tender.  He had full range of motion in the right arm, 
except for hyperabduction which could not be accomplished for 
the last 25 degrees of movement.  The strength in the 
veteran's right arm was characterized as "good."  

There was a superficial scar on each patellar area measuring 
about 1 and 1/2 inches in length and 1/16 inch in width.  The 
left knee had instability in the lateral medial axis.  While 
the veteran claimed to have instability in the right knee, 
the examiner believed that this was only movement of the 
veteran's calf muscle not the underlying joint itself.  The 
veteran was able to do a full deep knee squat and there was 
full motion in both knees on passive motion.  There was no 
evidence of swelling in either knee.  The impression was 
weakness in the left knee's collateral ligaments and/or 
involvement of the underlying menisci, which the examiner 
requested be confirmed by magnetic resonance imaging (MRI).  
It was opined by the examiner that "while the history of the 
injuries sustained as a result of a fall from a height of 50 
feet is quite credible, I do have the impression that [the 
veteran] tends to exaggerate some of his complaints referable 
to his musculoskeletal system."  

A series of radiological studies was conducted in connection 
with this examination.  The lumbar spine X-ray revealed no 
abnormalities except for a bony defect of the left iliac 
wing.  The radiologist opined that this abnormality was 
probably the result of a previous bone graft donor site or 
old trauma.  X-rays of the right shoulder found no 
abnormalities in this joint, but a large callous formation 
with several bony fragments around the site where found at 
the right mid-humerus.  An X-ray of the right knee found no 
abnormality.

The VA neurological examination of November 1996 reported 
that the veteran had a compound dislocation of his fifth 
digit in his right hand.  It was noted by the veteran that 
this injury had made it difficult to close the right hand.  
On examination, there was normal strength in all extremities 
except for the right hand fifth finger extensors and flexors.  
The physician attributed this abnormality to the veteran's 
compound fracture sustained in 1996.  Deep tendon and 
sensation was symmetrical in upper and lower extremities.  
Testing of the veteran's gait showed that he could walk on 
his heels, toes, and in tandem forward and backward.  The 
impression was post-traumatic headaches.  

In a supplemental statement of the case (SSOC) issued to the 
veteran in May 1997, the veteran was informed that the 
evaluations of his service-connected right knee and right arm 
disorders were confirmed and continued.  However, his left 
knee disability received an increased evaluation to 10 
percent disabling under Code 5257 effective from September 
1994.  The RO again denied secondary service connection for 
the veteran's claimed low back disability.  It was determined 
by the RO that a low back disability had not been diagnosed 
or associated with his service-connected disabilities.

The veteran submitted private medical records dated in June 
1996 to the RO in August 1997.  These records noted treatment 
of the veteran's low back after he had fallen off of a 
motorcycle.  He complained of left flank, pelvis, and back 
pain.  On examination, there was palpable tenderness along 
the midline of the lumbosacral spine.  Straight leg raises 
were negative.  A lumbosacral spine X-ray noted no 
compression fracture or disc space narrowing.  The diagnosis 
was back spasm due to a fall with no fracture.

Another SSOC was issued to the veteran in September 1997 in 
which he was informed that his claim for secondary service 
connection for a low back disability was not well-grounded.  
In November 1997, the Board remanded this case to the RO for 
development of the medical evidence.  The RO issued a letter 
to the veteran in February 1998.  In this letter the veteran 
was requested to identify all healthcare providers that had 
treated his service-connected disabilities.  He was also 
requested to submit private treatment records for his claimed 
low back disability.  The veteran was informed that his 
failure to provide this evidence could have an adverse effect 
on this claims.  Also in February 1998, the RO requested the 
veteran's treatment records from the Albany, New York, VA 
Medical Center (VAMC).  The Albany VAMC responded later that 
same month that there were no treatment records for the 
veteran at its location.

The veteran was provided with a VA orthopedic examination in 
August 1998.  He claimed that he could not lift his right arm 
over his head or lift heavy weights.  The veteran also 
claimed that his right arm pain had become slightly worse in 
recent years.  It was alleged by the veteran that he had 
decreased sensation and tingling around the scar on his right 
arm.  The physician noted that the veteran's dominant 
extremity was his right hand and affected his ability to do 
higher levels of daily activity.  The veteran complained of 
laxity in his right knee that his treating physician had 
recommend surgery to repair.  He reported that he took pain 
medication for this problem and wore a knee brace.  The 
veteran complained of chronic pain in his left knee that was 
worse with climbing stairs.  An examination of the right arm 
revealed three scars; the first was located on the upper 
shoulder and was horizontal with a length of one centimeter 
(cm), the second was located below the first and was eight cm 
long, and the third was vertically below the second scar and 
was 16 cm long.  The diameter of the right bicep was 29.5 cm 
and the left was 31 cm.  Sensory and strength testing was 
grossly normal, except for the area around the vertical scar.  
The range of motion in the right arm was limited to shoulder 
level or approximately 100 degrees.  There was pain on 
palpation of the posterior musculature, except along the 
medial aspect of the scapula.

The right knee showed a horizontal scar approximately six cm 
long.  There was no obvious swelling.  Range of motion 
testing noted hyperextension of five degrees to flexion of 
approximately 100 degrees.  There was gross instability in 
both the anterior and posterior directions, and some medial 
and lateral instability.  The left knee had two scars, the 
first was horizontal and approximately two cm long, while the 
second was a horizontal scar below the first and was six and 
a half cm long.  Range of motion in the left knee was from a 
neutral position to 100 degrees flexion.  There was 
approximately "1+" instability to anterior drawer sign.  
Pain was noted on instability testing and over the medial 
collateral ligament.  

The impressions of the August 1998 examination included 
status post accident with right humerus fracture with scars 
and bicep atrophy, right knee injury with laceration and 
gross instability (anterior and posterior, medially and 
laterally), and left knee injury with mild anterior 
instability and pain over the medial collateral ligament 
consistent with a possible mild medial collateral or meniscal 
injury.  The examiner noted that the veteran's claims file 
had not been available for review and that an MRI of the 
veteran's left knee was recommended.  Finally, the examiner 
opined that:

Any weakened motion, incoordination, 
fatigability is noted in the exam, but 
these factors cannot be further 
quantified in terms of additional loss of 
range of motion without prolonged 
provocative testing which is not 
practical at this time.  With flare-ups, 
it is likely range of motion would be 
further restricted, but it is not 
possible to actually estimate the 
additional loss of range of motion 
without examining the patient at the time 
of the flare-up.

A left knee MRI was provided to the veteran in September 
1998.  The noted abnormalities included some mild 
degeneration in the posterior horn of the medial meniscus.  
There also appeared to be a split of some of the fibers of 
the anterior cruciate ligament which was compatible with a 
sprain or partial tear of the anterior cruciate ligament 
versus an old anterior cruciate ligament injury with some 
mild edema.  There was a minimal amount of joint fluid 
present.

Another VA orthopedic examination was given to the veteran in 
April 1999.  In the report, the examiner noted that the 
veteran's claims file had been available for review.  It was 
determined that the veteran was right-handed and was employed 
"running machines."  He claimed that he was injured during 
his military service and had received only one subsequent 
injury since that time which consisted of his motorcycle 
accident in 1996.  The veteran complained of constant pain in 
his lumbar spine.  He claimed that the intensity of this pain 
on a scale from one to ten felt to be at a level of five.  
The veteran asserted that his back pain was exacerbated by 
heavy activity and would rise to a pain level of seven.  
During periods of exacerbation, his low back pain radiated 
down his left leg to his ankle.  He also claimed that if he 
sat for a prolonged period of time he would experience 
numbness in his ankles.  

The veteran also described constant pain in his knees.  He 
alleged that the level of this pain in the left knee was at a 
level of seven and in the right knee at a level of five.  
During periods of exacerbation, the veteran asserted that his 
bilateral knee pain increased to a level of nine.  It was 
claimed by the veteran that any significant activity would 
exacerbate his knee pain, including walking up three flights 
of stairs to his apartment.  The veteran alleged that his 
left knee also had clicking, popping, swelling, but denied 
any instability in this knee.  He asserted that his right 
knee bothered him with any sports activity and that it was 
unstable requiring the use of a brace for extended 
activities.  The veteran alleged that when his right knee 
gave way it would cause significant swelling.  It was claimed 
by the veteran that this bilateral knee disability interfered 
with him doing any type of prolonged activity, climbing 
stairs, or kneeling.  He alleged that his joint pain 
interfered with his sleep and his ability to conduct gainful 
employment.  

The veteran asserted that his right shoulder made overhead 
work difficult.  He claimed that his right shoulder would 
pop, click, grind, and have significant pain.  It was allege 
by the veteran that this pain was at a level of six, and 
during exacerbations rise to a level of eight.  The veteran 
noted that his right arm was weaker than his left arm.

On examination of the veteran's upper right extremity, he had 
three scars that were all well-healed with no erythema or 
sign of breakdown.  However, there was numbness along these 
scars.  Sensory examination also revealed numbness along the 
anterolateral aspect of the right forearm that was consist 
with the lateral brachial cutaneous sensory nerve.  There was 
also obvious sign of right bicep rupture with the bicep 
muscle bulging up in the proximal antecubital area.  Motor 
strength in the right upper extremity was four on a scale 
from one to five, while the left upper extremity showed 
strength of five out of five.  Right hand grip and wrist 
strength was also five out of five.  There was atrophy in the 
right bicep.  The veteran was positive for pain on extreme 
abduction and to palpation over the acromioclavicular joint 
and subacromial region.  Crepitus was also noted in the 
glenohumeral joint during motion.  The range of motion in the 
right arm measured 160 degrees forward flexion, 20 degrees 
extension, 160 degrees abduction, and internal and external 
rotation to 60 degrees.  A right arm X-ray noted a healed 
mid-shaft fracture of the right humerus.  The radiologist 
reported that the humerus had healed without evident 
complication.

The examination of the veteran's knees revealed well-healed 
scars with no erythema.  There was a trace of swelling in 
both knees.  Crepitus was noted in both patellae.  Pain was 
elicited on active contraction of the quadriceps while 
distracting the patella.  There was also bilateral atrophy at 
the vastus medalis oblique.  Range of motion testing revealed 
the right knee went from five degrees of hyperextension to 
110 degrees of flexion, while the left knee went from zero 
degrees extension to 120 degrees flexion.  Regarding the 
veteran's instability, neither knee showed laxity to medial 
collateral ligament or lateral collateral ligament.  However, 
the right knee had gross laxity to posterior cruciate 
ligament and anterior cruciate ligament, while the left had 
laxity to the anterior cruciate ligament.  There was 
bilateral pain to palpation along the joint line and patella 
border.  The veteran was able to sustain a squat and then 
stand without assistance.  Bilateral knee X-rays were 
reported to be negative.

On examination of the lumbar spine, the only abnormality 
reported was pain to palpation at the thoracolumbar junction, 
at the L4-L5 level, and at the L5-S1 level.  Range of motion 
in the lumbar spine was 90 degrees forward flexion, 30 
degrees backward extension, 40 degrees of bilateral side 
bending, and 45 degrees of bilateral rotation.  A lumbosacral 
X-ray noted some surgical deformity of the left ileum as 
described in previous X-rays; otherwise, the current X-ray 
was found to be negative.

The impressions on the April 1999 examination included 
bilateral chondromalacia patella; status post right knee 
traumatic injury with laceration, scars, and laxity of the 
anterior cruciate ligament and posterior cruciate ligament; a 
history of laceration injury to the left knee with scars, 
mild anterior instability, and pain over the joint line; 
chronic low back pain with sensory loss; and status post 
fracture of the right humerus with a bicep tear and atrophy, 
sensory loss in the lateral brachial cutaneous, and signs of 
right shoulder impingement syndrome.  The examiner noted the 
veteran's claim that his private lumbosacral X-rays of June 
1996 had revealed an old wedge fracture.  It was reported by 
the examiner that copies of these X-ray reports contained in 
the claims file failed to note such a fracture and expressed 
the opinion that the actual X-rays be obtained to be reviewed 
by a VA radiologist to determine if they actually showed a 
wedge fracture.  Finally, the examiner noted the following:

During this exam the veteran demonstrated 
consistent effort in all of his physical 
exams.  He did not demonstrate easy 
fatigability or inconsistent effort.  He 
was able to comply with all of the 
expressed exams with good carry-
through...Any weakened motion, 
incoordination, or fatigability is noted 
in the exam, but these factors cannot be 
further quantified in terms of additional 
loss of range of motion without prolonged 
provocative testing.  With flare-ups, it 
is likely range of motion would be 
further restricted.  It is not possible 
to accurately estimate the additional 
loss of range of motion without examining 
the patient at that time.

The veteran was issued a SSOC in May 1999.  He was informed 
that the RO had again determined that his claim for secondary 
service connection for a low back disability was not well-
grounded.  The evaluations for his service-connected left and 
right knee were confirmed and continued.  However, the RO did 
grant an increased evaluation for the veteran's service-
connected right arm disability to 20 percent disabling under 
Code 5305 and 5201 effective from September 1994.  

II.  Secondary Service Connection for a Low Back Disability

a.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Where a veteran served ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of ten 
percent or more within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When aggravation of a nonservice-
connected disability is proximately due to, or the result of, 
a service-connected disability, the additional degree 
disability over and above the degree of pre-existing 
disability prior to the aggravation shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


b.  Analysis

As noted above, the veteran is currently service-connected 
for bilateral knee and right arm disabilities.  He is also 
service-connected for a donor site scar on the left iliac 
crest from his in-service surgery.  The veteran has 
specifically claimed that his bilateral knee disability has 
either caused or permanently aggravated a low back 
disability.  He therefore contends that this low back 
disability should be service-connected under 38 C.F.R. 
§ 3.310(a).  As the veteran is a lay person, he is not 
competent to provide an opinion on either a diagnosis or 
etiology of a disorder.  Only a competent medical 
professional can provide such an opinion.  See Zang v. Brown, 
8 Vet. App. 246 (1995).

The evidence indicates that the veteran first complained 
about low back pain almost exactly one year after his 
separation from the military.  However, the examiner in 
October 1983 failed to note a diagnosis for a low back 
disorder.  Most of the impressions of record regarding the 
veteran's low back complaints have been for chronic pain and 
have not included diagnoses of an underlying condition that 
could cause this pain.  The veteran did received diagnoses 
for a lumbosacral strain and a back spasm in June 1996.  
However, both of these disorders were associated with a 
motorcycle accident that took place in the same month.  All 
later examinations failed to note impressions for a low back 
strain.

The veteran has claimed that radiological studies taken in 
June 1996 after his motorcycle accident revealed an old wedge 
fracture in his lumbar spine.  He has claimed that this 
fracture was the result of his in-service injury.  However, 
the private X-ray reports of June 1996 specifically reported 
no findings of fracture in the lumbar spine.  The only 
abnormality found in the veteran's lumbar spine has been a 
surgical deformity of the left ileum.  This residual is 
already service-connected under Code 7805 as the donor site 
for the veteran's in-service surgery, and, in any event, 
there is no medical opinion of record that has associated the 
veteran's complaints of low back pain to this minor 
abnormality.  The VA examiner of April 1999 opined that the 
original films of the private June 1996 lumbosacral X-rays 
should be obtained for review by a VA radiologist in order to 
rule out the existence of a compressed fracture.  Such action 
is not warranted in the present case.  The existence of a 
compression fracture in the veteran's lumbar spine is based 
solely on a history as given by the veteran.  Such an 
uncorroborated lay history does not have to be accepted by 
the VA.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
The April 1999 examiner acknowledged that the private X-ray 
report of June 1996 failed to disclose a compression 
fracture.  A review of the veteran's service medical records 
notes the obvious source of the iliac spine abnormality as 
the donor site for the veteran's in-service surgery and not a 
compression fracture.

The only diagnosed low back disability, a lumbar strain, has 
been associated by competent medical opinion to the veteran's 
post-service motorcycle accident in June 1996.  All other 
examinations regarding the veteran's complaints of low back 
pain have failed to determine a medical etiology for these 
complaints.  There is no competent medical opinion of record 
that has associated any low back disability that the veteran 
may have (which is manifested by complaints of pain) with any 
of his service-connected disabilities.  Thus, there is no 
basis for a finding of a well-grounded claim for secondary 
service connection under the provisions of 38 C.F.R. 
§ 3.310(a) or the Allen decision.

There is no medical evidence linking any low back disability 
that the veteran may have (which is manifested by pain and by 
the June 1996 finding of lumbosacral strain) to his service-
connected disorders.  Without a medical opinion indicating 
such a nexus, the veteran's claim is not well-grounded under 
either the Caluza or Savage tests.  He was specifically 
informed in a letters of September 1994 and February 1998, 
subsequent SSOC's, and the Board's remand of November 1997 
that in order to make his claim well-grounded he needed a 
medical nexus opinion.  Therefore, the VA has met is duty to 
inform the veteran of the requirements for the submission of 
a well-grounded claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  There is no duty to assist under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991) in a claim that is not 
well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, based on the above analysis, service 
connection for a low back disability, asserted to be 
secondary to service-connected disabilities, is denied.

III.  Increased Evaluations for Bilateral Knee Disabilities

a.  Applicable Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. 
§ 4.10 (1999) provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1999) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1999) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1999).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Based upon the principle set forth in Esteban, the VA General 
Counsel (GC) held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.

The applicable schedular criteria are as follows:

Code 5003.  Arthritis, degenerative 
(hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic Code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations; rate as 20 
percent disabling.
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.
* Note (1): The percentage ratings based 
on X-ray findings, above, will not be 
combined with ratings based on limitation 
of motion.

Code 5256.  Knee, ankylosis of:
>Favorable angle in full extension, or in 
slight flexion between 0° and 10°; rate 
as 30 percent disabling.

Code 5257.  Knee, other impairment of:
>Recurrent subluxation or lateral 
instability: 
Severe; rate as 30 percent 
disabling.
Moderate; rate as 20 percent 
disabling.
Slight; rate as 10 percent 
disabling.

Code 5258.  Cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; rate as 20 percent disabling.

Code 5259.  Cartilage, semilunar, removal 
of, symptomatic; rate as 10 percent 
disabling.

Code 5260.  Leg, limitation of flexion 
of:
>Flexion limited to 15°; rate as 30 
percent disabling.
>Flexion limited to 30°; rate as 20 
percent disabling.
>Flexion limited to 45°; rate as 10 
percent disabling.
>Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of: 
>Extension limited to 45°; rate as 50 
percent disabling.
>Extension limited to 30°; rate as 40 
percent disabling.
>Extension limited to 20°; rate as 30 
percent disabling.
>Extension limited to 15°; rate as 20 
percent disabling.
>Extension limited to 10°; rate as 10 
percent disabling.
>Extension limited to 5°; rate as 
noncompensable.

Code 5262.  Tibia and fibula, impairment 
of:
>Nonunion of, with loose motion, 
requiring brace; rate as 40 percent 
disabling.
>Malunion of:
With marked knee or ankle 
disability; rate as 30 percent disabling.

Code 5263.  Genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated) rate as 10 percent 
disabling.

38 C.F.R. Part 4 (1999).  Normal range of motion in a knee 
joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (1999).

b.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
knee disabilities are worse than evaluated, and he has thus 
stated a well-grounded claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  The Board's remand of 
November 1997 required that the RO request information from 
the veteran on his healthcare providers, request treatment 
records from the Albany, New York, VAMC, and conduct a 
thorough compensation examination based on the veteran's 
entire medical history.  These actions were carried out by 
the RO and do not require any further development.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  It is also found 
that the veteran has been adequately informed of the 
requirements for increased evaluations of his bilateral knee 
disabilities in the RO's letter of September 1995, the 
Board's remand of November 1997, and the statement of the 
case and SSOC's of recent years.  As the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In accordance with the GC's opinion noted above, a veteran 
who evidences symptoms of restricted range of motion and 
instability in a knee joint with a service-connected 
disability can receive separate evaluations on the same 
joint.  See VAOPGCPREC 23-17.  The RO has rated the veteran's 
knee disabilities under Code 5257 based on instability, and 
not on restricted range of motion, based in part on the 
provisions of 38 C.F.R. § 4.14.  However, in light of the 
Court's decision in Esteban and the GC's opinions, the 
veteran is entitled to such an evaluation.

Initially, the undersigned must determine which rating 
criteria are related to restricted motion and which are 
related to instability in a knee joint.  Obviously, Codes 
5003, 5256, 5260, and 5261 evaluate limitation of motion in 
the knee.  The criteria at Codes 5257, 5262, and 5263 
variously discuss subluxation, instability, weakness, and 
loose motion.  It is therefore apparent that these Codes 
evaluate instability in a knee joint.  The GC itself 
commented on Codes 5258 and 5259 in an opinion of April 1998.  
It was noted that removal of the semilunar (meniscus) 
cartilage was done in order to resolve restriction of motion.  
Thus, Codes 5258 and 5259 encompass evaluation of the knee 
joint's restricted motion.  See VAOPGCPREC 9-98.  

Concerning the evaluation of instability in the veteran's 
knees, he is currently evaluated as 20 percent disabled for 
his right knee instability and 10 percent disabled for his 
left knee instability under Code 5257.  Any evaluation under 
Code 5262 requires malunion or nonunion of the tibia and 
fibula.  There is no evidence of record that the veteran's 
service-connected knee disabilities have resulted in such a 
problem and, thus, an evaluation under Code 5262 is not 
warranted.  It is also noted that the veteran's right knee 
has never been found to evidence genu recurvatum.  He is, 
therefore, not entitled to an evaluation under Code 5263.

Evaluating the instability in the veteran's knees, the 
evidence indicates that the veteran has gross instability in 
the right knee in posterior, anterior, medial, and lateral 
directions.  In August 1998, his left knee instability was 
characterized as "1+."  This instability has forced the 
veteran to use a brace and curtail his physical activities.  
It also appears that the right knee instability has resulted 
in the knee joint having five degrees of hyperextension.  
There is bilateral knee pain and swelling.  While the veteran 
has claimed that his knee disorders have interfered with his 
employment, he acknowledged in April 1999 that he is 
currently employed.  He also reported that he is able to use 
a bicycle and stationary bike for exercise.  On examination 
in April 1999, the veteran was able to squat and stand up 
without assistance.  This evidence indicates that increased 
evaluations for the instability in his knees is not 
warranted.  The right knee is worse than the left, and the 
corresponding evaluations of moderate and slight instability 
appear appropriate.  It has been acknowledged by the veteran 
that he is still able to do low impact exercise like biking 
and maintain his employment.  While the veteran has made 
claims of significant levels of constant pain in his knees, 
the examiner of November 1996 found that the veteran tended 
to exaggerate his symptomatology.  Under these circumstances, 
an increased evaluation for instability in either knee is not 
warranted.

Turning to the veteran's restricted motion in his knees, the 
Board notes that the range of motion studies taken since the 
veteran filed his claim for an increased evaluation have 
failed to note limitation that would be compensable under 
either Codes 5260 or 5261.  The veteran has claimed that any 
type of strenuous activity will exacerbate his pain resulting 
in difficulties with everyday activities like climbing 
stairs.  He has never claimed that this pain has resulted in 
fixation or ankylosis of his knee joints.  In August 1998 and 
April 1999, the examiners noted that any weakened motion, 
incoordination, or fatigability had been quantified on their 
examination reports.  It was acknowledged by the examiners 
that flare-ups of symptomatology would result in additional 
restriction of motion in the knees, but found it impossible 
to quantify the additional restriction.  

Considering that the range of motion studies of record are 
not even close to a compensable level, that the veteran has 
not claimed significant limitation of motion even during 
flare-ups, and that the veteran was found at the April 1999 
examination not to have demonstrated easy fatigability or 
inconsistent effort, the undersigned finds that a compensable 
evaluation under Codes 5260 and 5261 is not warranted.  See 
also DeLuca v. Brown, 8 Vet.App. 202 (1995).  This finding is 
also reinforced by the November 1996 examiner's opinion that 
the veteran exaggerated his symptoms, that the veteran is 
able on a consistent basis to exercise with biking, and that 
he maintains employment operating machinery.  Furthermore, as 
the evidence of record does not indicate dislocation or 
removal of knee cartilage, compensable evaluations under 
Codes 5258 and 5259 is also not warranted.

Finally, the radiological evidence has been inconsistent 
regarding degenerative changes in the knee joints.  A right 
knee X-ray of September 1994 found osteophyte formation 
consistent with minimal degenerative changes and a left knee 
X-ray of March 1996 found small bony densities and a spur.  
The examiner of April 1999 opined that a review of the 
radiological evidence and clinical findings indicated 
degenerative changes were present in the right knee.  Other 
radiological studies of record have found normal knee joints.  
Applying the provisions of 38 U.S.C.A. § 5107(b), the 
undersigned concedes that minimal degenerative changes exist 
in both of the veteran's knees.  

However, as noted in the previous paragraph, a compensable 
evaluation is not warranted under the appropriate diagnostic 
codes assessing limitation of motion in the knees.  
Therefore, based on the provisions of Code 5003, the veteran 
is entitled to a 10 percent evaluation for bilateral minimal 
degenerative changes in his knees.  See 38 C.F.R. § 4.71a, 
Code 5003 (stipulating that, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003).  A 20 percent evaluation under Code 
5003 cannot be awarded, as these minimal degenerative changes 
have not resulted in incapacitating episodes.  Id.  As noted 
above, the veteran has maintained his employment, can do low 
impact exercises, and has not presented evidence of repeated 
medical treatment or bedrest for such incapacitating 
episodes.  Furthermore, the examiner conducting the April 
1999 examination specifically stated that the veteran did 
not, on evaluation, demonstrate easy fatigability or 
inconsistent efforts.  He was, in fact, able to comply with 
all of the expressed exams "with good carry-through."  

All of the veteran's most recent examinations have reported 
that his knee scars are well-healed and he has not made any 
complaints regarding these scars.  These scars do not require 
a separate evaluation under the appropriate diagnostic code 
as they are asymptomatic and the rating criteria for scars 
include pain and interference with motion of the adjacent 
joint.  The latter criteria were considered in evaluating the 
veteran's knees in the above analysis and, thus, a separate 
evaluation would be prohibited under 38 C.F.R. § 3.14.  See 
also 38 C.F.R. § 4.118, Codes 7803-7805 (1999).  

Based on the above analysis, the Board concludes that the 
veteran's right knee disability is characterized by moderate 
instability, constant pain, swelling, and minimal limitation 
of motion even during flare-ups.  The left knee disability is 
characterized by slight instability, constant pain, swelling, 
and minimal limitation of motion even during flare-ups.  He 
has not demonstrated easy fatigability or inconsistent 
efforts and has, in fact, been able to comply with all of the 
expressed exams "with good carry-through."  This degree of 
symptomatology is entitled to a 20 percent evaluation for the 
right knee and a 10 percent for the left knee under Code 
5257.  However, as each knee evidences minimal degenerative 
changes without a compensable limitation of motion, the 
veteran is entitled to an additional 10 percent evaluation 
under Code 5003.  See also DeLuca v. Brown, 8 Vet.App. 202 
(1995).

IV.  Increased Evaluation for a Right Arm Disability

a.  Applicable Criteria

The applicable rating criteria for the veteran's right arm 
disability includes the following:

Code 5201.  Arm, limitation of motion of:
>To 25 degrees from side; rate as 40 
percent disabling for the major 
extremity.
>Midway between side and shoulder 
level; rate as 30 percent disabling 
for the major extremity.
>At shoulder level; rate as 20 
percent disabling for the major 
extremity.

Code 5202.  Humerus, other impairment of:
>Loss of head of (flail shoulder); 
rate as 80 percent disabling for the 
major extremity.
>Nonunion of (false flail joint); 
rate as 60 percent disabling for the 
major extremity.
>Fibrous union of; rate as 50 
percent disabling for the major 
extremity.
>Recurrent dislocation of at 
scapulohumeral joint:
-With frequent episodes and 
guarding of all arm movements; 
rate as 30 percent disabling 
for the major extremity.
-With infrequent episodes, and 
guarding of movement only at 
shoulder level; rate as 20 
percent disabling for the major 
extremity.
>Malunion of:
-Marked deformity; rate as 30 
percent disabling for the major 
extremity.
-Moderate deformity; rate as 20 
percent disabling for the major 
extremity.

Code 5305.  Muscle Group V. Function:  
Elbow supination (1) (long head of biceps 
is stabilizer of shoulder joint); flexion 
of elbow (1, 2, 3).  Flexor muscles of 
elbow: (1) Biceps; (2) brachialis; (3) 
brachioradialis.
>Severe; rate as 40 percent 
disabling for a major extremity.
>Moderately Severe; rate as 30 
percent disabling for a major 
extremity.
>Moderate; rate as 10 percent 
disabling for the major extremity.
>Slight; rate as noncompensable.

38 C.F.R. Part 4 (1999).

Normal range of motion in the shoulder joint is 0 to 180 
degrees forward flexion, 0 to 180 degrees abduction, and 
internal and external rotation from 0 to 90 degrees in each 
direction.  38 C.F.R. § 4.71, Plate I  (1999).


b.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected right arm disability is worse than 
evaluated, and he has thus stated a well-grounded claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  This includes the 
RO's compliance with the Board's remand of November 1997 and 
providing the veteran with the opportunity to present 
evidence and arguments on his own behalf.  See Stegall v. 
West, 11 Vet. App. 268 (1998);  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran has claimed that his right arm disability has 
resulted in limitation of shoulder motion, right arm 
weakness, constant pain that increases during exacerbations, 
and an inability to do overhead work.  A review of the 
objective medical evidence indicates that the veteran's right 
arm is his major extremity.  There is also objective evidence 
of pain on extreme abduction and to palpation of the 
musculature.  Strength in the right arm is only slightly less 
than normal and was reported as four on a scale of one to 
five in April 1999.  Atrophy in the right bicep was measured 
in August 1998 as slight with one and a half cm less 
circumference with compared to the left bicep.  Flexion and 
abduction of the right arm was measured, at its worst, in 
August 1998 when it was limited to approximately 100 degrees 
or shoulder level.  In April 1999, the veteran's internal and 
external rotation was measured at 60 degrees.  There was also 
neurological involvement with lack of sensation and tingling 
at the scar sites.  Radiological studies have noted a healed 
mid-shaft fracture of the humerus without evidence 
complication.  Finally, the examination of November 1996 
found weakness in the fifth digit of the right hand as a 
residual of a compound fracture.  Both the veteran and the 
examiner related this latter symptomatology to a post-service 
injury.

Applying the rating criteria, the Board notes that the 
veteran is currently evaluated as 20 percent disabled due to 
his right arm disability.  A higher evaluation is not 
warranted under Code 5201 as range of motion in the right 
arm, at its worst in recent years, still allows the veteran 
to raise the extremity to shoulder level.  During the last VA 
examination of April 1999, the veteran was able to raise his 
arm significantly higher than shoulder level (e.g., to 160 
degrees).  It is noted that the examiners of August 1998 and 
April 1999 explained that any weakened motion, 
incoordination, or fatigability had been quantified on their 
examination reports.  It was acknowledged by the examiners 
that flare-ups of symptomatology would result in additional 
restriction of motion in the right arm, but found it 
impossible to quantify the additional restriction.  Since 
there is objective findings in recent years from full range 
of motion in the right arm to limitation of 100 degrees, it 
appears that the August 1998 examination was able to measure 
this limitation during a period of exacerbation.  Also, pain 
on motion was only objectively found on extreme abduction.  

Moreover, at the April 1999 examination, the examiner 
specifically stated that the veteran did not demonstrate easy 
fatigability or inconsistent efforts and was, in fact, able 
to comply with all of the expressed exams "with good 
carry-through."  Considering these facts and the November 
1996 examiner's opinion that the veteran tended to exaggerate 
his symptomatology, the undersigned finds that the August 
1998 range of motion accurately depicts the most severe 
limitation in this arm.  This also is corroborated in the 
veteran's own statements that have asserted that he cannot 
raise his arm above shoulder level.

There is no lay or objective evidence of nonunion, fibrous 
union, or recurrent dislocation in the right arm or shoulder.  
The X-ray's of record have only noted a healed humerus 
fracture with no other complications.  This type of residual 
only rises to the level of a moderate deformity of the 
humerus and would not warrant an increased evaluation under 
Code 5202.  Although there is evidence of sensory deficits 
around the scars, slight atrophy of the right bicep, and 
slight loss of strength in the right arm, this symptomatology 
could only be characterized as moderate in degree and would 
not warrant an evaluation in excess of 20 percent disabling 
under Code 5305.

All of the veteran's most recent examinations have reported 
that his right arm and shoulder scars are well-healed; 
however, some sensory deficits do exist and are characterized 
by loss of sensation and tingling.  These symptoms do not 
require a separate evaluation as the rating criteria for 
scars includes pain and interference with motion of the 
adjacent joint.  See 38 C.F.R. § 4.118, Codes 7803-7805.  The 
latter criteria were considered in evaluating the veteran's 
right arm disability in the above analysis and, thus, a 
separate evaluation would be prohibited under 38 C.F.R. 
§ 3.14.

Based on the above analysis, the veteran's right arm 
disability is characterized by constant pain, inability to 
raise the arm above shoulder level during exacerbations of 
pain, moderate deformity of the humerus, moderate deformity 
of the affected musculature, and loss of sensation around the 
scars.  This degree of symptomatology is entitled to no more 
than a 20 percent evaluation under the applicable criteria.  
The Board acknowledges the veteran's complaints of right 
shoulder pain.  Significantly, however, in view of the recent 
medical findings of only slightly less than normal strength 
in the right arm and only slight atrophy in the right bicep, 
as well as the April 1999 VA examiner's findings that the 
veteran did not demonstrate easy fatigability or inconsistent 
efforts and was, in fact, able to comply with all of the 
expressed exams "with good carry-through," the Board 
concludes that an increased rating for the veteran's 
service-connected right shoulder disability based upon any 
functional impairment he may experience in this joint due to 
pain on use, etc. cannot be awarded.  See 38 C.F.R. § 4.40 
and DeLuca v. Brown, 8 Vet.App. 202 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of secondary service connection for 
a low back disability, this appeal is denied.

An increased evaluation in excess of 20 percent disabling for 
residuals of a right knee injury with scarring and 
instability is denied.

An increased evaluation in excess of 10 percent disabling for 
residuals of a left knee injury with scarring and strain is 
denied.

A rating of 10 percent, but not more, for bilateral minimal 
degenerative changes of the knees is granted; subject to the 
applicable criteria pertaining to the payment of veterans' 
benefits.

An increased evaluation in excess of 20 percent disabling for 
residuals of a post-operative fracture of the proximal right 
humerus with bicep weakness and atrophy of disuse is denied.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

